Opinion issued August 11, 2016




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-16-00036-CR
                             NO. 01-16-00037-CR
                          ———————————
               SHAUN TYRONE STUBBLEFIELD, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 232nd District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1437577 and 1437578


                         MEMORANDUM OPINION

      Appellant, Shaun Tyrone Stubblefield, without agreed punishment

recommendations from the State, pleaded guilty to the felony offenses of evading
arrest or detention—motor vehicle1 and driving while intoxicated, third offense.2 On

July 17, 2015, the trial court assessed punishment at confinement for four years in

each case, with the sentences to run concurrently. Five months later, appellant filed

in each case a “Motion Requesting a Due Process Review of Reducing His Illegal

Sentence Tex. Const. Art. 1, § 29.” The trial court denied the motions, and appellant

filed pro se notices of appeal. The State has filed a motion to dismiss the appeals for

want of jurisdiction.

      We dismiss the appeals.

      We lack jurisdiction over appellant’s attempted appeals. Appeals in criminal

cases are permitted only when they are specifically authorized by statute. See TEX.

CODE CRIM. PROC. ANN. art. 44.02 (Vernon 2006); Ragston v. State, 424 S.W.3d 49,

52 (Tex. Crim. App. 2014) (citations omitted); Bayless v. State, 91 S.W.3d 801, 805

(Tex. Crim. App. 2002). Absent any statutory authority for an appeal, we do not

have jurisdiction over appeals from the trial court’s denial of appellant’s motions for

a “Due Process Review.”

      Further, we do not have jurisdiction over appeals of the July 17, 2015

judgments of conviction. We cannot exercise jurisdiction over an appeal without a

timely filed notice of appeal. See TEX. R. APP. P. 26.2(a); see also Slaton v. State,



1
      See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (Vernon Supp. 2015).
2
      See TEX. PENAL CODE ANN. § 49.04, 49.09(b)(2) (Vernon Supp. 2015).
                                          2
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996). A defendant’s notice of appeal is timely if filed within

thirty days after the date sentence is imposed or suspended in open court or within

ninety days after that date if the defendant timely files a motion for new trial. TEX.

R. APP. P. 26.2(a); see Bayless, 91 S.W.3d at 806 (citing TEX. R. APP. P. 26.2); Lair

v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d)

(citations omitted). The clerk’s records filed in this Court do not reflect that

appellant filed a motion for new trial in either trial court case. And were we to

consider appellant’s motions for a “Due Process Review” as motions for new trial,

the motions were untimely. See TEX. R. APP. P. 21.4(a). Because timely motions

for new trial were not filed, appellant’s notices of appeal were due to be filed no later

than August 17, 2015. See TEX. R. APP. P. 4.1(a), 26.2(a)(1); Lair, 321 S.W.3d at

159. Appellant’s notices of appeal, filed on January 4, 2016, were untimely to

perfect appeals of the July 17, 2015 judgments of conviction. See Lair, 321 S.W.3d

at 159.

      Accordingly, we grant the State’s motions, dismiss the appeals for lack of

jurisdiction, and dismiss all other pending motions as moot.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).

                                           3